Citation Nr: 1018350	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Largo Medical Center between February 10 and February 28, 
2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.R.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from administrative decisions of the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied the Veteran's claim for 
entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Largo Medical Center healthcare providers between February 10 
and February 28, 2009.  The Veteran disagreed and perfected 
an appeal.

In March 2006, the Veteran, S.R. and the Veteran's 
representative presented evidence and testimony to a local 
VAMC Bay Pines panel in support of the Veteran's claim for 
benefits.  A transcript of that hearing has been associated 
with the Veteran's VAMC folder.

The appeal is REMANDED to VAMC Bay Pines.  VA will notify the 
appellant if further action is required.


REMAND

Factual background

The Veteran essentially contends that he became ill with 
extreme abdominal pain, nausea and vomiting on or about 
February 9, 2009.  He contends that VA was contacted by the 
Veteran's fiancé, S.R., and that subsequent to that notice, 
he was taken to Largo Medical Center by emergency transport, 
admitted to the emergency room and was diagnosed with acute 
pancreatitis.  The Veteran underwent medical treatment 
including treatment to determine whether he had gallstones, 
but post-operatively developed bradycardia which necessitated 
his transfer to ICU.  After a period of time, the Veteran's 
medical condition was stabilized and he was transferred to a 
general treatment floor to recover.  He contends that he was 
not able to convince treating medical staff to transport him 
to VA for treatment.  The Veteran became eligible for 
Medicare coverage on March 1, 2009.  His treatment on March 1 
and thereafter appears to have been covered under Medicare.

The VAMC has determined that the Veteran was entitled to 
payment of benefits under the Veterans Millennium Healthcare 
and Benefits Act [Millennium Act] for the single day of 
February 9, 2009, and was denied benefits for all other days 
of treatment because his emergency condition had been 
sufficiently stabilized that he could have been transported 
to a VA medical facility for continued treatment.

Reasons for remand

As noted above, the Veteran has presented evidence and 
testimony at a hearing before a panel convened by the Bay 
Pines, Florida, VAMC.  This is new evidence and has not been 
considered in a decision made by the Bay Pines VAMC.  The 
record does not include a waiver signed by the Veteran 
allowing the Board to consider the evidence without prior 
consideration of the evidence by the agency of original 
jurisdiction, VAMC Bay Pines.  

The Board also remands the claim for lack of an adequate 
record upon which a decision can be based.  To be eligible 
for reimbursement under the Millennium Act, a veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (as has been discussed above, 38 U.S.C. 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for 
a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  In other words, 
failure to satisfy any one criterion precludes VA from paying 
unauthorized medical expenses incurred at a private facility.

The record appears to address subparagraphs (a), (b), (c), 
(d), (f) and (h).  Subparagraphs (d), (e), (g) and (i) are 
not adequately addressed.  The Board further observes that 
there are no findings as to any specific provision and it is 
unclear that VAMC Bay Pines made a determination as to any 
specific provision other than to generally address 
subparagraph (d).  There remain several questions that must 
be addressed by a physician, as required by 38 C.F.R. § 
17.121 (2009).  

In this case, with regard to subparagraph (d), the question 
has been raised when the Veteran was stabilized.  It is clear 
from the record that he was transferred to ICU because of a 
deterioration of his cardiac condition, but it is unclear at 
what point the Veteran was considered stabilized by treating 
physicians to a degree where he could have been transported.  
This question requires a medical opinion supported by a 
discussion of facts supporting the opinion.  The Board notes 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Moreover, it is unclear from the record whether the Veteran 
had been enrolled in the VA healthcare system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  Additionally, the 
Veteran seemed to testify that he believed he was eligible 
for coverage during the period in question under a policy 
provided by a private insurer as part of a Massachusetts 
state coverage plan.  Thus, it is not clear whether he can 
comply with subparagraph (g).  Finally, it can not be 
determined from the record whether the Veteran's pancreatitis 
condition is related in anyway to a service-connected 
disorder, as considered by subparagraph (i) and that 
therefore the provisions of 38 U.S.C.A. § 1728 (West 2002) 
are applicable.

Accordingly, the case is REMANDED for the following action:

1. In compliance with 38 C.F.R. § 17.121 
(2009), an opinion shall provided in 
writing by a physician addressing whether 
and at what point the clinical evidence of 
record and sound medical judgment 
establishes that the Veteran was 
stabilized and could have been safely 
discharged or transferred to a VA or other 
Federal facility.  The physician's written 
opinion shall be associated with the 
Veteran's VAMC folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VAMC Bay Pines should readjudicate the 
Veteran's claim for benefits including 
consideration of the Veteran's statements 
made at the March 2006 hearing and which 
addresses whether the Veteran meets any of 
the criteria listed in 38 C.F.R. § 17.1002 
(2009).  If the benefit sought on appeal 
remains denied, VAMC Bay Pines should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the VAMC claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

